Citation Nr: 1502918	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-29 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida Regional Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement of expenses for non-VA medical care provided on April 23, 2012.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 administrative decision letter issued by the North Florida/South Georgia Veterans Health System located in Gainesville, Florida.

The Board has not only reviewed the physical claims file in this case, but also the Veteran's electronic files on "Virtual VA" and Veterans Benefits Management System (VBMS) to insure a complete review of the evidence.


FINDINGS OF FACT

1.  The Veteran is service-connected for coronary artery disease, type 2 diabetes mellitus, peripheral neuropathy of the lower and upper extremities, lumbosacral strain, and atrial fibrillation with a combined 70 percent rating.  He has also been rated 100 percent as permanently and totally disabled.

2.  Following an emergency room visit at Baptist Memorial Hospital on April 20, 2012, the Veteran attended a follow-up appointment at the same private treatment facility on April 23, 2012.  

3.  Evidence of record does not show that the treatment the Veteran received at Baptist Memorial Hospital on April 23, 2012 was rendered in response to a medical emergency of such nature that delay would have been hazardous to the Veteran's life or health; and treatment was not rendered for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for reimbursement of medical expenses arising from medical care provided at a non-VA facility on April 23, 2012 have not been met. 38 U.S.C.A. 
§§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.1000-1008 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Facts of the Claim

On April 20, 2012, the Veteran contacted his primary care physician's office regarding a cut to his leg, which had occurred a week prior.  He reported that the cut was infected, was not healing and that he needed antibiotics.  He also discussed his history with type 2 diabetes mellitus.   The patient service assistant, who took the call, relayed the information to the registered nurse (RN) and the Veteran's primary care physician.  
  
Within two hours, the Veteran was contacted by RN M. W.  After a brief Telecare review, the RN recommended that the Veteran go to the emergency room at either Lake City (LKC) or Gainesville VA Medical Centers as soon as possible.  The Veteran told the RN that he was able to get to either facility.  In response, the RN told the Veteran to go to his nearest emergency room for evaluation.  The Veteran expressed concerns about payment of medical expenses.  The Veteran had no other health coverage other than with the VA.  The RN told the Veteran that that there were no guarantees that VA would pay for the outside visit.  The Veteran verbally understood, and went to his nearest emergency room located at Baptist Memorial Hospital where he underwent a comprehensive evaluation.    

After blood tests, Doppler scans of his left lower extremity and a physical examination, he was diagnosed with cellulitis, prescribed antibiotics, and discharged the same day in stable condition.  The attending physician told the Veteran to come back in two days for a follow-up appointment in the emergency room.  The Veteran obliged and attended a follow-up appointment on April 23, 2012.  Although VA allowed payment for the April 20, 2012 emergency room charges, VA declined to pay for the April 23, 2012 follow-up visit.  

The Veteran now seeks reimbursement for the medical expenses incurred on April 23, 2012.  The Veteran asserts that he attended the follow-up visit at Baptist Memorial because he thought it was also covered under an emergency situation.  He commented that the attending physician wanted to keep him in the hospital overnight for observation, and that he was unable to go to the Jacksonville Clinic because it was closed on weekends.   

II.  Legal Criteria: Reimbursement of Non-VA Treatment

Generally, to establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions: 

(a) The care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j) ; and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49.  However, the payment or reimbursement by VA of private treatment is mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.



It is important to note that Congressional intent that such reimbursement is mandatory is quite clear.  Effective October 10, 2008, portions of the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended. See The Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  In relevant part, the new law amended 38 U.S.C.A. § 1728 to provide the same definition of the term "emergency treatment" as in 38 U.S.C.A. 
§ 1725(f)(1).  The definition of emergency treatment means medical care or services rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725(f)(1)(B). 

The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not defined in 38 U.S.C.A. § 1728 or 38 C.F.R. § 17.1002. Under the provisions of 38 C.F.R. § 17.53, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52 and 17.53.  For example, a VA facility would not be feasibly available if there was evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA facility.  38 C.F.R. § 17.1002(c).


III.  Analysis

The first requirement under 38 C.F.R. § 17.120(a) is satisfied.  The Veteran is service-connected for coronary artery disease, diabetes mellitus, type 2, peripheral neuropathy of the lower and upper extremities, lumbosacral strain, and atrial fibrillation with a combined 70 percent rating.  He has also been rated 100 percent as permanently and totally disabled.  See 38 C.F.R. § 1720(a)(3). 

The second requirement under 38 C.F.R. § 17.120(b) is not satisfied.  The evidence of record fails to show that the April 23, 2012 follow-up appointment at Baptist Memorial Hospital constituted emergency treatment.  In determining whether the April 23, 2012 appointment constituted emergency treatment, the Board first examined the Veteran's condition upon discharge on April 20, 2012, and found the Veteran's condition to have stabilized.  Within two hours of admission, the Veteran was discharged and was in good enough physical condition to go home.  Evaluations conducted during the Veteran's emergency room evaluation revealed that the Veteran was not in distress.  He was "alert and oriented to person, place, time and situation." The site of the infection presented as "non tender lump with minimal erythema." There was no evidence of rash or jaundice at the affected area.  He reported pain and swelling at the affected area, but this did not cause any impairment in either physical or cognitive functioning.  He had normal motor function, speech and coordination.  There is nothing of record to indicate that the Veteran continued to be in an emergency status upon discharge on April 20, 2012.  

During the time the Veteran left Baptist Memorial on April 20, 2012, to his return on April 23, 2012, the Veteran made no phone calls or subsequent visits in the interim that would indicate a worsening of symptoms after the initial emergency room visit that a prudent layperson would deem an emergency situation. 

Furthermore, the fact that the follow-up appointment took place in the emergency room of Baptist Memorial Hospital does not mean that the appointment constituted emergency treatment.  The Doppler scan of the Veteran's left lower extremity on April 23, 2012, continued to show the affected area was stable.  The symptoms experienced by the Veteran on April 23, 2012 were not such that a reasonably prudent layperson would have expected that delay in seeking immediate medical attention would have been hazardous to life or health.  By that point, the Veteran should have started his antibiotics, which would have further mitigated any claimed emergency situation.

The April 23, 2012 appointment merely acted as a status check, the nature of which could have been performed at a VA facility even if a delay in scheduling occurred since the Veteran was already prescribed antibiotics to curb the infection.   The Veteran had ample time to call a nearby facility VA medical facility such as Gainesville or Lake City to discuss his options prior to attending the follow-up appointment at Baptist Memorial, but he chose not to.  Furthermore, the Veteran arrived at Baptist Memorial of his own means and not through an ambulance or other emergency service, which would suggest his condition was an emergency.  

The Veteran attended the follow-up appointment notwithstanding the known consequences.  It is clear from the record that the Veteran was aware of possible consequences of attending non-VA facility when he spoke to the VA RN on April 20, 2012.  The Veteran acknowledged understanding regarding possible costs that would be incurred by undertaking such action without third-party health coverage.  He assumed the risk and the costs by attending the follow-up.  

The Board notes that the Veteran asserts that the attending physician at Baptist Memorial Hospital wanted to admit him to the hospital overnight for observation.  However, no such recommendation is mentioned within the treatment records, or notations of a similar flavor that would indicate an emergency situation as of the April 23, 2012 follow-up visit.  The Veteran's lay statements alone are not sufficient to prove that an emergency situation existed since this is a medical determination.  Medical knowledge falls outside of the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

As discussed earlier, the definition of emergency treatment is identical under both 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Since the Veteran's private treatment was not emergency treatment, the criteria for payment for or reimbursement of emergency services for nonservice connected disorders in non-VA facilities authorized under the Millennium Health Care Act, 38 U.S.C.A. § 1725, have also not been met.  See 38 C.F.R. § 17.1002.

With the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply, and the claim for payment or reimbursement for private medical expenses is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   The Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present argument and evidence in support of his claim for reimbursement of medical expenses.  The Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.

The Veteran was sent a VCAA notice letter in August 2012.  Every possible avenue of assistance has been explored, and the Veteran has had ample notice of what might be required or helpful to his case. The VA Medical Center obtained the pertinent records of the treatment at issue from the Baptist Memorial Hospital and his VA primary care physician.  Additionally, the May 2012 administrative decision and July 2012 statement of the case provided the Veteran with governing laws and regulations, as well as the basis for the denial of his claim.  Furthermore, it is clear from the August 2012 Appellate Brief Presentation that the Veteran's representative had full knowledge of the relevant regulations.  The Veteran was provided several opportunities to provide pertinent evidence in support of his claim. Further development and further expending of VA's resources is not warranted.  The Board's decision to proceed in adjudicating this claim does not therefore prejudice the Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



ORDER

Reimbursement of expenses for non-VA medical care provided on April 23, 2012 is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


